DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 6 – 11, in the reply filed on September is acknowledged.  The traversal is on the ground(s) that all the claims should be examined as the claims are not distinct or independent and there would not be a serious burden on the Examiner.  This is found persuasive, and the restriction will be withdrawn.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Krabill (USPN 5,658,632).

Krabill discloses an adhesive assembly (Figure 4) comprising multiple layers of successively spaced- apart guide strips of material coated with adhesive (Figure 4, #300 and 500) and a light-transmitting carrier strip (Figure #400), wherein said layers of successively spaced-apart guide strips are adhered to said light-transmitting carrier strip (Figure 4, #501) as in claim 11.
Allowable Subject Matter
Claims 1 – 10 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the multilayer tape.  The independent claims identify the uniquely distinct features of a tape that include an inner layer with a pair of parallel adhesive strips demarking having a predetermined width; at least one middle layer adhered to the inner layer, with a pair of parallel adhesive strips demarking a middle gap having width narrower than the inner gap; and  10an outer carrier layer adhered to the at least one middle layer.  The closest prior art of record, Krabill (USPN 5,658,632); Wold (USPGPub 2020/0130980 A1); Calabrese (USPN 2,657,795); Anderson et al. (USPN 3,368,669); Jules (USPGPub 2018/0043391 A1), disclose different tapes, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
November 9, 2021